824 F.2d 1537
UNITED STATES of America, Appellee,v.Leroy RUSH a/k/a James Johnson, Appellant.
No. 86-1811EM.
United States Court of Appeals,Eighth Circuit.
July 24, 1987.

1
Appeal from the United States District Court for the Eastern District of Missouri.

ORDER

2
On the Court's own motion this case is hereby referred to the Court en banc for argument and submission.  This case is consolidated with U.S. v. Mark Anthony Cloyd, 819 F.2d 836 (8th Cir.1987), for the purpose of submission on the issue of sentence enhancement under 18 U.S.C. app. Sec. 1202(a).  The Clerk of this Court shall set both cases for argument on Monday, September 14, 1987, in St. Louis, Missouri.